IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 2, 2007
                               No. 06-60876
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ADEL I A DAWOUD

                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent.


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A79 464 889


Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*
      Adel I A Dawoud was born in Libya but moved to the West Bank of the
Jordan when he was a child. He has petitioned this court for review of the Board
of Immigration Appeals (BIA) order affirming the denial of asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). Dawoud’s
due process claim about the process he received relative to his application for
asylum fails because he does not have a constitutionally protected liberty


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60876

interest in asylum. See Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006);
Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); 8 U.S.C. § 1158(b)(1)(A).
Dawoud fails to show that the record compels reversal of the finding of the IJ
that he is not entitled to asylum, withholding of removal, and relief under the
CAT. See; Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001); Mikhael
v. INS, 115 F.3d 299, 306 (5th Cir. 1997). Furthermore, the BIA did not abuse
its discretion when it refused to reopen the proceedings. See Lara v. Trominski,
216 F.3d 487, 496 (5th Cir. 2000). Review of the BIA's denial of asylum,
withholding of removal, and relief under the CAT is DENIED.




                                       2